Citation Nr: 1506598	
Decision Date: 02/12/15    Archive Date: 02/18/15

DOCKET NO.  07-09 005	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUE

Entitlement to a total disability rating (or evaluation) based on individual unemployability due to service-connected disabilities (TDIU).  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

C. Ferguson, Counsel





INTRODUCTION

The Veteran, who is the appellant, had active service from August 1974 to July 1976, and from March 1984 to May 2004.    
This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2006 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in San Juan, the Commonwealth of Puerto Rico.

In August 2013, the Board found that there had not been compliance with prior July 2010 and December 2012 Board remand directives regarding the request for a medical opinion with rationale that addressed the question of employability, and remanded the TDIU appeal for another VA medical examination to help ascertain whether service-connected disabilities alone or in combination precluded the Veteran from securing or following substantially gainful employment with subsequent readjudication of the appeal.  Pursuant to the Board's remand directive, a VA medical examination was provided in September 2013, and the September 2013 VA medical examiner provided an adequate medical opinion addressing employability.  The case now returns to the Board after satisfactory completion of the ordered development; therefore, there has been compliance with the Board's prior remand directives.  Stegall v. West, 11 Vet. App. 268 (1998); D'Aries v. Peake, 22 Vet. App. 97 (2008).

FINDINGS OF FACT

1.  The Veteran had four years of college education and a master's degree in physical education, has past relevant work experience as a military language instructor and interrogator, and has not worked since September 17, 2004.

2.  The Veteran had substantially gainful employment from June 1, 2004 to September 17, 2004. 

3.  For the period from September 17, 2004, forward, the service-connected disabilities are benign prostate hypertrophy, rated at 40 percent from March 10, 2005; cervical spondylosis status post cervical discectomy, rated at 20 percent from June 1, 2004 to December 11, 2007 and 30 percent thereafter; degenerative disc disease with spondylosis of the lumbar spine, rated at 20 percent from June 1, 2004 to December 11, 2007 and 30 percent thereafter; radiculopathy of the right upper extremity associated with cervical spondylosis, rated at 20 percent from December 11, 2007; status post right knee meniscal injury with residual patellofemoral dysfunction and osteoarthropathy, rated at 10 percent; left knee degenerative joint disease and patellofemoral dysfunction, rated at 10 percent; right shoulder impingement syndrome and degenerative joint disease, rated at 10 percent; right eye macular degeneration, rated at 10 percent; bilateral tinnitus, rated at 10 percent; reflux esophagitis with gastritis, rated at 10 percent; nummular dermatitis, rated at 10 percent; L5-S1radiculopathy of the right lower extremity associated with degenerative disc disease with spondylosis of the lumbar spine, rated at 10 percent; L5-S1 radiculopathy of the left lower extremity associated with degenerative disc disease with spondylosis of the lumbar spine, rated at 10 percent; pes planus with posterior heel spur of the right foot, rated at 0 percent; cataracts, rated at 0 percent; bilateral maxillary sinusitis, rated at 0 percent; internal hemorrhoids, rated at 0 percent; surgical scar of the right neck, rated at 0 percent; and a surgical scar of the right knee, rated at 0 percent.  The combined rating from June 1, 2004 to March 10, 2005 is 70 percent, from March 10, 2005 to December 11, 2007 is 80 percent, and from December 11, 2007, forward, is 90 percent.

4.  The Veteran has been unable to secure or follow a substantially gainful occupation solely as a result of the service-connected disabilities since September 17, 2004. 


CONCLUSIONS OF LAW

1.  The criteria for the award of a TDIU have not been met from June 1, 2004 to September 17, 2004.  38 U.S.C.A. §§ 1155, 5103(a), 5103A, 5107 (West 2014); 
38 C.F.R. §§ 3.159, 3.340, 3.341, 4.1, 4.3, 4.15, 4.16, 4.18, 4.19 (2014).

2.  Resolving reasonable doubt in favor of the Veteran, the criteria for the award of a TDIU have been met from September 17, 2004, forward.  38 U.S.C.A. §§ 1155, 5103(a), 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.159, 3.340, 3.341, 4.1, 4.3, 4.15, 4.16, 4.18, 4.19 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced VA's duty to notify and assist claimants in substantiating their claims for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2014).  Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. 
§ 3.159(b).  Proper notice from VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 C.F.R. 
§ 3.159(b)(1).  This notice must be provided prior to an initial unfavorable decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

The Board notes that a claim for a TDIU is, in essence, a claim for an increased rating.  See Rice v. Shinseki, 22 Vet. App. 447 (2009); Norris v. West, 12 Vet. App. 413, 420 (1999).  A TDIU claim is an alternative way to obtain a total disability rating without recourse to a 100 percent evaluation under the rating schedule.  See, e.g., Parker v. Brown, 7 Vet. App. 116, 118 (1994).  In a claim for increase, the VCAA requirement is generic notice, that is, the type of evidence needed to substantiate the claim, namely, evidence demonstrating a worsening or increase in severity of the disability and the effect that worsening has on employment, as well as general notice regarding how disability ratings and effective dates are assigned.  Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009).

Collectively, in the January 2006 and March 2006 notice letters sent prior to the initial denial of the TDIU claim, the RO advised the Veteran of what the evidence must show to establish entitlement to a TDIU, and described the types of information and evidence that the Veteran needed to submit to substantiate the claim.  The RO also explained what evidence VA would obtain and make reasonable efforts to obtain on the Veteran's behalf in support of the claim.  The RO further informed the Veteran how VA determines the effective date once the benefits have been granted.  In consideration of the foregoing, the Board finds that the VCAA notice requirements were fully satisfied prior to the initial denial of the claim, and there is no outstanding duty to inform the Veteran that any additional information or evidence is needed.

Regarding VA's duty to assist in claims development, the record contains all available evidence pertinent to the appeal.  VA has requested records identified throughout the claims process.  The Veteran was given appropriate notice of the responsibility to provide VA with any treatment records pertinent to the appeal, and the record contains sufficient evidence to make a decision on the appeal.  The complete service treatment records are included in the record, and post-service treatment records identified as relevant to the appeal have been obtained or otherwise submitted.    

VA medical examinations were provided in March 2008, August 2010, October 2010, and September 2013.  The collective medical examination reports include all relevant findings and medical opinions needed to evaluate fairly the appeal.  The VA examiners collectively considered the history of service-connected disabilities as provided through interview of the Veteran and review of the record, as well as the Veteran's subjective complaints as it related to the current symptomatology and its effects on daily life, and performed a thorough examination of the Veteran; therefore, the collective VA medical examiners had adequate facts and data regarding the history and condition of the service-connected disabilities when providing the medical opinion on employability.  For these reasons, the Board finds that the medical examination reports are adequate for TDIU purposes, and there is no need for further medical examination.  

The Veteran has not made the RO or the Board aware of any other evidence relevant to the appeal that needs to be obtained.  Based on the foregoing, the Board finds that all relevant facts have been properly and sufficiently developed in this appeal, and no further development is required.  In view of the foregoing, the Board will proceed with review.

TDIU Legal Criteria

Total disability will be considered to exist when there is present any impairment of mind or body which is sufficient to render it impossible for the average person to follow a substantially gainful occupation.  38 C.F.R. § 3.340.  If the total rating is based on a disability or combination of disabilities for which the Schedule for Rating Disabilities provides an evaluation of less than 100 percent, it must be determined that the service-connected disabilities are sufficient to produce unemployability without regard to advancing age.  38 C.F.R. § 3.341.  Any reasonable doubt regarding a degree of disability will be resolved in favor of the veteran.  38 C.F.R. § 4.3.  In evaluating total disability, full consideration must be given to unusual physical or mental effects in individual cases, to peculiar effects of occupational activities, to defects in physical or mental endowment preventing the usual amount of success in overcoming the handicap of disability and to the effects of combinations of disability.  38 C.F.R. § 4.15.

If the schedular rating is less than total, a total disability evaluation can be assigned based on individual unemployability if a veteran is unable to secure or follow a substantially gainful occupation as a result of service-connected disability, provided that he has one service-connected disability rated at 60 percent or higher; or two or more service-connected disabilities, with one disability rated at 40 percent or higher and the combined rating is 70 percent or higher.  38 C.F.R. § 4.16(a).  

For the purpose of one 60 percent disability, or one 40 percent disability in combination, the following will be considered as one disability: (1) disabilities of one or both upper extremities, or of one or both lower extremities, including the bilateral factor, if applicable, (2) disabilities resulting from common etiology or a single accident, (3) disabilities affecting a single body system, e.g. orthopedic, digestive, respiratory, cardiovascular-renal, neuropsychiatric, (4) multiple injuries incurred in action, or (5) multiple disabilities incurred as a prisoner of war.  Id.

It is provided further that the existence or degree of non-service-connected disabilities or previous unemployability status will be disregarded where the percentages referred to above for the service-connected disability or disabilities are met and, in the judgment of the rating agency, such service-connected disabilities render a veteran unemployable.   Id.

Marginal employment shall not be considered substantially gainful employment.  For purposes of 38 C.F.R. § 4.16, marginal employment generally shall be deemed to exist when a Veteran's earned annual income does not exceed the amount established by the U.S. Department of Commerce as the poverty threshold for one person.  Marginal employment may also be held to exist, on a facts found basis (includes but is not limited to employment in a protected environment such as a family business or sheltered workshop), when earned annual income exceeds the poverty threshold.  Consideration shall be given in all claims to the nature of the employment and the reason for termination.  Id.

A veteran's service-connected disabilities, alone, must be sufficiently severe to produce unemployability.  Hatlestad v. Brown, 5 Vet. App. 524, 529 (1993).  In determining whether unemployability exists, consideration may be given to a veteran's level of education, special training, and previous work experience, but not to his or her age or to any impairment caused by non-service-connected disabilities.  38 C.F.R. §§ 3.341, 4.16, 4.19.  A veteran's employment history, his or her educational and vocational attainment, as well as his or her particular physical disabilities are to be considered in making a determination on unemployability.

In order for a veteran to prevail in his claim for TDIU, the record must reflect circumstances, apart from non-service-connected conditions, that place him or her in a different position than other veterans who meet the basic schedular criteria.  The sole fact that a claimant is unemployed or has difficulty obtaining employment is not enough.  A high rating in itself is recognition that the impairment makes it difficult to obtain or keep employment.  The ultimate question is whether the veteran, in light of his or her service-connected disorders, is capable of performing the physical and mental acts required by employment, not whether he or she can find employment.  See Van Hoose v. Brown, 4 Vet. App. 361 (1993).

TDIU Analysis

The Veteran seeks a TDIU on the basis that the service-connected disabilities combined render him unemployable.  Because review of the VBMS file indicates that the Veteran filed an informal claim for a TDIU in December 2004 (i.e., he provided evidence that he had applied for disability benefits through the Social Security Administration alleging that the service-connected disabilities of lumbar and cervical disabilities, gastritis, knee disabilities, and a right foot disability limited the ability to work), which was less than a year after service separation, the Board finds that the rating period on appeal considers the entire period since June 1, 2004, the day following service separation.  See July 2004 rating decision (granting service connection for a lumbar spine disability, cervical spine disability, right eye disability, bilateral tinnitus, gastrointestinal disability, right foot disability, sinusitis, right shoulder disability, bilateral knee disabilities, eczema, internal hemorrhoids, and cataracts); see also 38 C.F.R. § 3.400(o) (2014).

For the entire TDIU rating period, service connection is in effect for benign prostate hypertrophy (BPH), rated at 40 percent from March 10, 2005; cervical spondylosis status post cervical discectomy, rated at 20 percent from June 1, 2004 to December 11, 2007 and 30 percent thereafter; degenerative disc disease with spondylosis of the lumbar spine, rated at 20 percent from June 1, 2004 to December 11, 2007 and 30 percent thereafter; radiculopathy of the right upper extremity associated with cervical spondylosis, rated at 20 percent from December 11, 2007; status post right knee meniscal injury with residual patellofemoral dysfunction and osteoarthropathy, rated at 10 percent; left knee degenerative joint disease and patellofemoral dysfunction, rated at 10 percent; right shoulder impingement syndrome and degenerative joint disease, rated at 10 percent; right eye macular degeneration, rated at 10 percent; bilateral tinnitus, rated at 10 percent; reflux esophagitis with gastritis, rated at 10 percent; nummular dermatitis, rated at 10 percent; L5-S1 radiculopathy of the right lower extremity associated with degenerative disc disease with spondylosis of the lumbar spine, rated at 10 percent; L5-S1 radiculopathy of the left lower extremity associated with degenerative disc disease with spondylosis of the lumbar spine, rated at 10 percent; pes planus with posterior heel spur of the right foot, rated at 0 percent; cataracts, rated at 0 percent; bilateral maxillary sinusitis, rated at 0 percent; internal hemorrhoids, rated at 0 percent; surgical scar of the right neck, rated at 0 percent; and a surgical scar of the right knee, rated at 0 percent.  The combined rating from June 1, 2004 to March 10, 2005 is 70 percent, from March 10, 2005 to December 11, 2007 is 80 percent, and 90 percent from December 11, 2007, forward.

For the purpose of finding at least one disability rated at 40 percent for TDIU purposes when more than one disability is service connected for the period from June 1, 2004 to March 10, 2005 (i.e., when service connection is not in effect for BPH, rated at 40 percent), the Board finds that the cervical spine disability, lumbar spine disability, right knee disability, left knee disability, and right shoulder disability are disabilities affecting a single body system (i.e., orthopedic); therefore, the disabilities are collectively considered one disability rated at 50 percent (as combined under 38 C.F.R. § 4.25) for the period.  From March 10, 2005, forward, the Veteran has two or more service-connected disabilities, with one service-connected disability rated at 40 percent or higher (e.g., BPH).  For the entire rating period (i.e., from June 1, 2004), the combined rating for the service-connected disabilities is 70 percent or greater.  In consideration thereof, the Board finds that the threshold percentage requirements for the award of a TDIU under the provisions of 38 C.F.R. § 4.16(a) are met for the entire rating period. 

After review of the lay and medical evidence of record, the Board finds that the evidence is in equipoise on the question of whether the Veteran is unable to obtain or maintain substantially gainful employment solely due to the service-connected disabilities for the rating period.  The evidence shows that the Veteran has four years of college education and a master's degree in physical education, has past relevant work as a military language instructor and interrogator, and has not worked since 2004.  There is conflicting evidence of record regarding the exact date on which the Veteran last worked full-time.  On the October 2005 VA Form 21-8490, the Veteran reported that he last worked full-time and became too disabled to work on June 1, 2004 (i.e., the day after service separation); however, when applying for SSA disability benefits in December 2004, he reported that he stopped working and became too disabled to work on September 17, 2004.  See SSA-3368 (reporting that the Veteran became too disabled to work on September 17, 2004).  Because the Veteran has submitted a letter of resignation from his former employer dated August 24, 2004 (i.e., more than two months after service separation) in support of the TDIU appeal, the Board finds that the weight of the evidence shows that the Veteran has not worked full-time since September 17, 2004.  Because the Veteran had substantially gainful employment from June 1, 2004 to September 17, 2004, he is not shown to be unemployable during this period.  

Service records show that, in April 2003, the Veteran was recommended for medical retirement from service because symptoms, treatment, and functional impairment associated with the cervical spine and knee disabilities had significantly interfered with his job performance as an interrogator and instructor.  Statements from former co-workers dated in December 2003 collectively report that the Veteran demonstrated pain when walking or sitting for extended periods of time due to pain in the shoulder and right knee, had to shift positions frequently to help relieve his pain, frequently missed work and training events for medical appointments or because of pain from arthritic conditions, and that the symptoms, treatment, and impairment due to the cervical spine, lumbar spine, knee, and shoulder disabilities adversely affected his work performance.  

After service separation in May 2004, the Veteran worked for a contractor performing similar work as an instructor for only four months before resigning for "medical reasons."  See August 2004 letter of resignation.  When filing a claim for disability with SSA a few months later, the Veteran explained that he had resigned because he could not perform the work as a result of his inability to lift a chair or carry a moderately heavy box due to the cervical spine disability, lumbar spine disability, and knee disabilities.  When describing his job as a senior interrogator, he reported that he had to interrogate approximately seven prisoners per day with each interrogation lasting from 45 minutes to an hour and, thereafter, had to prepare a written report.  He further reported that the job required that he walk approximately 4 hours per day, stand approximately 4 hours per day, sit approximately 4 hours per day, and stoop, knee, crouch, crawl, handle, reach, grab or grasp big objects, and write, type, or handle small objects approximately 2 hours per day.  In a December 2003 statement, a co-worker noted that the Veteran had to role play with students when performing his duties as a military language instructor.  The Board finds the descriptions of the Veteran's job duties as an interrogator and instructor to be credible. 

The September 2013 VA medical examiner considered the Veteran's occupational history as a special interrogator operator with the military and opined that, based on the service-connected musculoskeletal conditions, the Veteran was able to work in a sedentary type job and maintain and secure a financially rewarding job only if that type of job required no lifting or carrying, no prolonged sitting or standing positions, no use of moderate to heavy hand tools, no repetitive movement with upper or lower extremities, no equipment that produced constant vibration, and there was the possibility of frequent breaks for change of body position as needed.  The September 2013 VA medical examiner reasoned that the Veteran had the "minimal functional capacity for a desktop type of job" with the above restrictions.  

After considering the description of the Veteran's past relevant work experience as an interrogator and military language instructor with the military, the Board finds that the type of job previously held by the Veteran was analogous to sedentary work, and required some prolonged sitting, prolonged standing, and repetitive movement of the upper extremity.  See Webster's II New College Dictionary 1022 (3rd ed. 2005) (defining sedentary as requiring or marked by much sitting). Additionally, after taking into account the Veteran's past difficulties performing sedentary work due to service-connected disabilities and the September 2013 VA medical opinion that he would only be able to perform sedentary work with a myriad of restrictions due to service-connected disabilities, the Board finds that any sedentary work secured by the Veteran would likely be analogous to employment in a protected environment (i.e., marginal employment) because the employer would have to accommodate the numerous and significant work restrictions described by the September 2013 VA medical examiner, as well as the Veteran having to frequently miss work to attend medical appointments and to treat symptoms associated with the service-connected orthopedic disabilities.  

After consideration of the above, the Board finds that the combination of the service-connected cervical spine disability, lumbar spine disability, right and left knee disabilities, and right shoulder disability have rendered the Veteran unemployable from September 17, 2004, forward.  Resolving reasonable doubt in the Veteran's favor, the Board finds that from September 17, 2004 the Veteran was unable to follow substantially gainful employment solely due to the service-connected disabilities; therefore, a TDIU is warranted.  Because the Veteran was able to maintain substantially gainful employment from June 1, 2004 to September 17, 2004, a TDIU is not warranted for this period. 


ORDER

A TDIU from June 1, 2004 to September 17, 2004 is denied; a TDIU from September 17, 2004, forward is granted.



____________________________________________
J. PARKER
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


